Gase 6:19-cv-02100-JA-EJK Document 25 Filed 02/03/21 Page 1 of 2 PagelD 564

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

GABRIEL DYLAN GROVE,
Plaintiff,
Vv. Case No. 6:19-cv-2100-Orl-28EJK .

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

This case is before the Court on the Complaint (Doc. 1) filed by Plaintiff
seeking review of the final decision of the Commissioner of Social Security
(“Commissioner”) denying his claim for Supplemental Security Income. The
assigned United States Magistrate Judge has submitted a Report (Doc. 24)
recommending that the final decision be affirmed. No objection to the Report
has been filed, and the time for filing objections has passed.

After review of the record in this matter, and noting that no objection has

been filed, the Court agrees with the findings and conclusions in the Report and

Recommendation. Therefore, it is ORDERED as follows:

 

1. The Report and Recommendation (Doc. 24) is ADOPTED and
CONFIRMED and made a part of this Order.

2. The final decision of the Commissioner is AFFIRMED.

 

 
Case 6:19-cv-02100-JA-EJK Document 25 Filed 02/03/21 Page 2 of 2 PagelD 565

3. The Clerk of the Court is directed to enter judgment consistent with

this Order and then to close this case.

    
  

DONE and ORDERED in Orland, Florida, or Februar

ANTOONTL _

JO
eed States District Judge

Copies furnished to:
United States Magistrate Judge
Counsel of Record

 

 

 
